Powell, J.
The Quitman Oil Company brought suit against the Monk-Sloan Supply Company (a corporation, of which Sloan was president) and C. E. Whitfield. The jury rendered the following verdict: “We, the jury, find for the defendant our verdict for Sloan and Whitfield,” signed by the foreman. During the same term, the plaintiffs moved to set the verdict aside, onThe grounds, ’ (1) that it is ambiguous and uncertain; (2) that it is in favor of only one defendant, when there are two defendants in the case. The court granted the motion and the defendants excepted.
1. A verdict so uncertain as to be void may be set aside on motion. But “verdicts are to have a reasonable intendment, and are to receive a reasonable construction, and are not to be avoided unless from necessity.” Civil Code (1910), § 5927.
2. A canon of construction, often applied to verdicts, is that all surplusage may be disregarded. The maxim, “utile per inutile non vitiatur,” saves a verdict from the taint of any ambiguity or uncertainty brought about by rejectable surplusage. See, for example, the ease of Southern Ry. Co. v. Oliver, 1 Ga. App. 734 (58 S. E. 244), and the instances there cited of the perfecting of verdicts by the rejection of surplusage or the application of other cognate canons of construction. The words, “We, the jury, find for the defendant,” are a full, definite, and complete verdict. If the added, words, “our verdict for Sloan and Whitfield,” relate tp the defendants named in the pleadings, as they probably do, no harm is done by rejecting them, as they add nothing to the legal effect of the verdict. If the jury, in using these words, were referring to persons outside of the record, their reference to the outsiders is rankest surplusage, and of course it is to be rejected; for the only meaning which could then be given to the added words would be that the jury intended their finding in favor of the defendants to oper*392ate also in favor of certain outsiders — a matter as to which they had no concern. So, by construing the added words as referring to the defendants, or as not referring to them, the legal effect is the same — the added reference is mere surplusage.
3. The point that the verdict is bad because the jury used the word “ defendant,” when there were two defendants, is not well taken. It is a common canon of legal construction that “the singular or plural number shall each include the other, unless expressly excluded.” Civil Code (1910), § 4, par. 4.

Judgment reversed.